Citation Nr: 1140436	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for the service-connected low back strain (also referred to as low back disability).  

2.  Entitlement to a compensable evaluation for the service-connected right hand scar, status post cyst removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to February 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a disability evaluation greater than 10 percent for the service-connected low back strain, as well as a compensable evaluation for the service-connected right hand scar, status post cyst removal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.  

The Board also observes that subsequent to the April 2008 Statement of the Case (SOC), the Veteran submitted additional evidence in the form of VA treatment records, which were not previously considered by the RO.  However, in a March 2010 statement, the Veteran, through his representative, waived the RO's initial consideration of this evidence.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected low back disability is currently evaluated as 10 percent disabling, and his service-connected right hand scar, status post cyst removal is currently evaluated as noncompensably disabling.  The Veteran contends that his symptoms are more severe than the disability ratings currently assigned reflect.  After a complete and thorough review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim for this disability is required to allow for further development of the record.  

The record shows that the Veteran was last afforded a VA examination for his service-connected right hand scar, status post cyst removal, in June 2007, and a VA examination for his service-connected low back disability in March 2008.  

During the VA examination in connection to his lumbar spine disability, the Veteran complained that his low back symptoms had worsened since his previous VA examination in June 2007.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain at a 10, and explained that activities such as lifting beyond 30 to 40 pounds and standing for a period longer than 45 minutes to an hour serve to exacerbate his pain.  He also indicated that he was limited in the number of hours he could perform his occupational duties as a mailman due to his back pain.  The examiner noted that the Veteran's pain was located in his lower back region and radiated to his thighs and knees.  Upon physical examination, the examiner observed no abnormalities in the Veteran's gait, and noted that the Veteran was comfortable while sitting and did not exhibit any "obvious facial grimacing or evidence of pain" during the course of the examination.  The examiner further observed the Veteran remove and put on his clothes without any difficulty, and stand and stay balanced on one leg and then the other, in order to put on his trousers.  The Veteran was also shown to have forward flexion to 40 degrees, extension to 0 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, rotation to the right to 15 degrees, and rotation to the left to 10 degrees.  While the Veteran complained of pain during right and left lateral flexion and rotation, there was no additional limitation of motion upon repetitive movement.  

The Board acknowledges that these findings reflect a worsening in the Veteran's range of motion.  However, the examiner questioned the genuineness of the Veteran's symptomatology, and discussed how in attempting to show the examiner the marks on his back due to his previous back brace, the Veteran had to twist at least 30 degrees to the right and left, and maintain this position for several seconds while looking for these marks.  According to the examiner, the Veteran did not complain of any pain nor did he exhibit any signs of pain while conducting this movement.  This above movement is similar to the rotation exercise the examiner had asked the Veteran to conduct while measuring his range of motion.  According to the examiner, "[t]his difference, as demonstrated during the course of the examination, evidences a distinct discrepancy in motion and suggests a degree of symptom magnification, much more so than any abnormal 'Waddell signs.'  

The examiner also discussed the June 2007 X-ray results, the findings of which revealed a normal lumbar spine with normal disk spaces and no degenerative changes.  Based on his review of the claims file, as well as his discussion with and physical examination of the Veteran, the examiner diagnosed the Veteran with low back strain and determined that a magnetic resonance imaging (MRI) was unnecessary.  

VA treatment records dated from July 2008 to January 2010 reflect continuing care and treatment for the Veteran's back condition.  In July 2008, the Veteran presented at the Emergency room with complaints of chronic low back pain, which he described as more severe than previous times.  On a scale of one to ten, he rated his pain level at a nine.  In the comments section, the nurse noted that the Veteran's back pain had worsened to such a degree that he was "walking like an old man."  See July 2008 VA Progress notes.  The Veteran was seen once more in February 2009 with complaints of severe back pain which he said was triggered while bending and lifting boxes.  Upon physical examination, the Veteran complained of pain while conducting various range of motion exercises and was assessed with chronic back pain.  The staff physician noted that the findings from a previous MRI report revealed mild central disc herniation at the L4-L5 and L5-S1 disk levels.  [The Board notes that the actual MRI report referenced is currently not associated with the Veteran's claims file].  In the progress notes, the treatment provider noted that the Veteran's self report of pain did correspond with his non-verbal behavior (limping).  See February 2009 VA treatment note.  The records show that the Veteran presented at the VA medical center again in January 2010 with on-going complaints of low back pain.  

During the June 2007 VA examination, which was conducted in connection to the Veteran's right hand scar, the Veteran provided his medical history and explained that he had a ganglion cyst removed from the dorsum of his right hand during service, and currently suffers from chronic numbness on the dorsum of his hand located "over the second and third metacarpals and into those corresponding digits and into the proximal thumb."  The Veteran indicated that he was "losing grip" strength in his right hand and experiencing difficulty carrying the mail and writing things down.  Physical examination of the hand revealed "a transverse 3 cm surgical scar over the proximal second and third metacarpals."  The examiner noted that the Veteran's skin was perfectly normal with no evidence of atrophy, and results from an electromyography (EMG) nerve conduction study and MRI of the right hand were both shown to be normal.  The examiner also noted that the Veteran made a poor attempt to curl his fingers into a fist, but was able to fully abduct and adduct the digits.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed him with a healed scar on his right hand.  

Given that the accuracy and veracity of the medical findings with respect to the Veteran's range of motion in his lumbar spine were questionable, and it has been over three years since his last VA back examination, and more than four years since the last VA examination in connection to his right hand scar, the Board finds that further VA examinations would be helpful in the adjudication of the appeal.  

In addition, during the pendency of this appeal, the regulations pertaining to the evaluation of the skin were amended, effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (2011) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  Generally, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g); 38 C.F.R. §3.114.  Thus, the Veteran's claim is affected and is subject to the amended regulation.  While the Veteran's claim was pending prior to the regulation changes, he can still request to have his claim reviewed on the revised regulations.  However, the Board notes that the Veteran has not been notified of the amended regulation, and has not been provided with a copy of such regulation.  As such, the Board finds that he should be provided with such information upon remand, and if he chooses, the Agency of Original jurisdiction should consider this new criteria in the adjudication of the claim regarding the evaluation of the service-connected scar.  

In addition, on remand, an effort should be made to obtain any medical records pertaining to ongoing treatment the Veteran has received for his back condition as well as any residuals stemming from his service-connected scar on the right hand that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, for the reasons set forth herein, further procedural and evidentiary development is necessary before the Board can properly adjudicate the issues on appeal at the present time.  Therefore, the AOJ must notify the Veteran and provide him a copy of the amended regulations pertaining to evaluation of the skin, attempt to obtain updated VA medical records pertinent to his claims, and afford the Veteran new examinations to determine the current severity of his service-connected disorders .  

Accordingly, the case is REMANDED for the following actions:

1. Notify the Veteran of the amended regulation changes for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. §4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  

2. Contact the Veteran and determine whether he underwent an MRI of his back, and if so, the date and location of this procedure (See February 2009 VA progress notes which references an MRI report).  Obtain the appropriate release forms if necessary and attempt to locate the MRI report.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

3. Request relevant records pertaining to treatment the Veteran has received for his back condition as well as his right hand scar and any residuals stemming therefrom, from the VA Medical Center in St. Louis, Missouri, dating from January 2010 to the present.  All such available documents should be associated with the claims file.  

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected low back strain.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should note the presence or absence of any favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and of any unfavorable ankylosis of his entire spine.  Also, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability (including the nerves involved) and fully describe the extent and severity of those symptoms.  

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Also, the examiner should provide the ranges of motion of the Veteran's lumbosacral spine.  The examiner should also note whether-upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also provide an opinion concerning the impact of the service-connected low back disability on the Veteran's ability obtain and maintain substantially gainful employment.  

A complete rationale for all opinions expressed must be provided.  

5. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right hand scar, status post cyst removal.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  Untouched photographs of the affected areas should be included with the examination report.  

The examiner should describe the manifestations of the Veteran's scar, to include a measurement of the length and width of the scar, the area of the scar in square inches, whether the scar is poorly nourished, with repeated ulceration; unstable; and tender or painful on examination, and whether or not the scar causes limitation of motion of any body part.  Also, the examiner should identify any neurological pathology related to the service-connected right hand scar (including the nerves involved) and fully describe the extent and severity of those symptoms.  

The examiner is also asked to comment on the impact of the Veteran's service-connected right hand scar on his ability to conduct his activities of daily living.  In addition, the examiner should specifically comment on the impact of the Veteran's right hand scar on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, this service connected disability is of such severity to result in an inability to obtain and to maintain employment.  

A complete rationale for any opinion expressed shall be provided.  

6. Following completion of the above, re-adjudicate the issues of entitlement to a disability rating greater than 10 percent for the service-connected low back strain, and the issue of entitlement to a compensable rating for the service-connected right hand scar, status post cyst removal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

